TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                      NO. 03-11-00132-CR


                                Robert John Morgan, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the judgment of conviction.

IT IS THEREFORE ORDERED that the judgment of conviction is in all things affirmed; and

it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs

is made; and that this decision be certified below for observance.